UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                          UNITED STATES

                                                    v.

                              Senior Airman ERIC B. COBAUGH
                                    United States Air Force

                                          ACM 38662 (rem)

                                            16 March 2016

         Sentence adjudged 25 April 2014 by GCM convened at Ramstein Air Base,
         Germany. Military Judge: Christopher F. Leavey.

         Approved Sentence: Bad-conduct discharge, confinement for 12 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for Appellant: Captain Jonathan D. Legg.

         Appellate Counsel for the United States:               Lieutenant Colonel Roberto
         Ramirez and Gerald R. Bruce, Esquire.

                                                 Before

                             MITCHELL, DUBRISKE, and BROWN
                                  Appellate Military Judges

                                    OPINION OF THE COURT
                                        UPON REMAND

         This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                             under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       This case is before our court for further review because the original action
contained multiple errors. United States v. Cobaugh, ACM 38662, unpub. op. at 4 (A.F.
Ct. Crim. App. 14 December 2015). On 10 February 2016, the convening authority
withdrew the erroneous action in accordance with our decision and issued a corrected
action. A corrected court-martial order was also executed.
       The approved findings and sentence are correct in law and fact, and no error
prejudicial to the substantial rights of Appellant occurred. Articles 59(a) and 66(c),
UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings and sentence are
AFFIRMED.



             FOR THE COURT



             LEAH M. CALAHAN
             Clerk of the Court




                                       2                                ACM 38662 (rem)